 



Exhibit 10.42
AMENDMENT NO. 1 TO THE
SEPARATION AGREEMENT, PLAN OF REORGANIZATION AND DISTRIBUTION
     AMENDMENT NO. 1, dated as of November 1, 2007 (this “Amendment”), to the
Separation Agreement, Plan of Reorganization and Distribution, dated as of
October 22, 2007 (the “Original Agreement”), between Peabody Energy Corporation,
a Delaware corporation, and Patriot Coal Corporation, a Delaware corporation.
Capitalized terms used, but not defined, herein shall have the meanings ascribed
thereto in the Original Agreement.
W I T N E S S E T H:
     WHEREAS, the Parties are parties to the Original Agreement;
     WHEREAS, the Parties desire to amend the Original Agreement as set forth
herein; and
     WHEREAS, pursuant to Section 15.03 thereof, the Original Agreement may be
amended by an instrument in writing executed by the Parties.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:
     Section 1. Amendment to the Original Agreement. Section 5.01(j) of the
Original Agreement is hereby amended and restated in its entirety to read as
follows:
     (j) Reference is made to the litigation captioned Consolidated Coal Co. v.
United States, No. 01-254C, pending in the United States Court of Federal Claims
(the “Federal Reclamation Case”). For the period through and including the
Distribution Date, PEC shall (i) be responsible for litigating on behalf of both
the PEC Group and the Patriot Group claims relating to the Federal Reclamation
Case in respect of reclamation fees paid through and including the Distribution
Date, (ii) receive and have the benefit of all of the proceeds from the Federal
Reclamation Case relating to claims for refunds of reclamation fees paid through
and including the Distribution Date, including interest thereon, and (iii) be
responsible for the payment of attorneys’ fees and costs in connection with the
Federal Reclamation Case relating to claims for refunds of reclamation fees paid
through and including the Distribution Date. For refund claims which are the
subject of the Federal Reclamation Case and which relate to reclamation payments
made after the Distribution Date, (x) PEC shall have the responsibility for
litigating any such claims by the members of the PEC Group (including
responsibility for related attorney’s fees and costs) and shall receive and have
the benefit of proceeds from the Federal Reclamation Case in respect of such
payments made by any member of the PEC Group, and (y) Patriot shall have the
responsibility for litigating any such claims by the members of the Patriot
Group (including responsibility for related attorney’s fees and costs) and shall
receive and have the benefit of proceeds from the Federal Reclamation Case in
respect of such payments made by any member of the Patriot Group.
     Section 2. Governing Law; Jurisdiction. This Amendment shall be construed
in accordance with, and governed by, the laws of the State of Delaware, without
regard to the conflicts of law rules of such state. Each of the parties hereto
(a) consents to submit itself to the personal

 



--------------------------------------------------------------------------------



 



jurisdiction of the courts of the State of Missouri or any federal court with
subject matter jurisdiction located in the City of St. Louis (and any appeals
court therefrom) in the event any dispute arises out of this Amendment,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, and (c) agrees that it
will not bring any action relating to this Amendment or any transaction
contemplated hereby or thereby in any court other than such courts.
     Section 3. Effectiveness. This Amendment shall be effective as of the date
hereof.
     Section 4. No Other Amendments. Except as expressly amended hereby, the
provisions of the Original Agreement are and shall remain in full force and
effect.
[Signatures appear on following page.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

            PEABODY ENERGY CORPORATION
      By:   /s/ Richard A. Navarre     Name:   Richard A. Navarre       
Title:   Executive Vice President        PATRIOT COAL CORPORATION
      By:   /s/ Joseph W. Bean         Name:   Joseph W. Bean        Title:  
Senior Vice President & General Counsel     

[Amendment No. 1 to Separation Agreement]

